DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono et al US 8,712,618.
	Regarding claim 1, Kono et al discloses a monitoring device for an electric vehicle to monitor a blower for cooling a device installed in an electric vehicle, the monitoring device comprising: a dq-component separation unit to separate an instantaneous value of a motor current into a d-axis current component and a q-axis current component, the motor current flowing to a motor of the blower which operates based on power supplied from an auxiliary power-supply device provided in the electric vehicle; 
an extraction unit to extract a mechanical-angle rotation frequency component from an instantaneous value of the q-axis current component, the mechanical- angle rotation frequency component being a rotation frequency component where a rotation angle of the motor is expressed in a mechanical angle; and an abnormality determination unit to determine whether or not the blower is abnormal on the basis of magnitude of the mechanical-angle rotation frequency component. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 19, Kono et al discloses a monitoring device for an electric vehicle to monitor a blower for cooling a device installed in an electric vehicle, the monitoring device comprising: an extraction unit to obtain a motor instantaneous power by multiplying an instantaneous value of a motor current flowing to a motor of the blower by an instantaneous value of a motor voltage applied to the motor, and to extract a mechanical-angle rotation frequency component from frequency components included in the motor instantaneous power, the mechanical-angle rotation frequency component being a rotation frequency component where a rotation angle of the motor is expressed in a mechanical angle; and an abnormality determination unit to determine whether or not the blower is abnormal on the basis of magnitude of the mechanical-angle rotation frequency component. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 20, Kono et al discloses monitoring device for an electric vehicle to monitor a blower for cooling a device installed in an electric vehicle, the monitoring device comprising: an extraction unit to extract a mechanical-angle rotation frequency component from a plurality of frequency components included in state information indicating a rotational state of a motor of the blower, the mechanical-angle rotation frequency component being a rotation frequency component where a rotation angle of the motor is expressed in a mechanical angle; and an abnormality determination unit to determine whether or not the blower is abnormal on the basis of magnitude of the mechanical-angle rotation frequency component, wherein the abnormality determination unit receives abnormality detection information that is information indicating abnormality of a power-supply device supplying a power to the blower, and causes an abnormality determination of the blower to remain pending for a preset period when the abnormality detection information indicates a change from abnormality to normality, or receives, from a contactor that supplies a power to the blower, switch-on information of the contactor, and causes an abnormality determination of the blower to remain pending for a preset period when the switch-on information indicates a change from switch-off to switch-on. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 21, Kono et al discloses wherein the extraction unit includes a band-pass processing unit to perform a band-pass filtering process, and the band-pass processing unit extracts the mechanical-angle rotation frequency component. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 22, Kono et al discloses wherein the motor is an induction motor, and a frequency is obtained by subtracting either a slip frequency obtained when the motor is operated under a rated-load condition or a rated slip frequency of the induction motor from a power-supply frequency, and then a value calculated by dividing the obtained frequency by the number of pole pairs of the induction motor is set as a center frequency of the band-pass processing unit. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 23, Kono et al discloses wherein the extraction unit extracts the mechanical-angle rotation frequency component by Fourier-series extraction computation. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 24, Kono et al discloses wherein the motor is an induction motor, and Fourier-series extraction computation is performed with a frequency being obtained by subtracting either a slip frequency obtained when the motor is operated under a rated-load condition or a rated slip frequency of the induction motor from a power-supply frequency, and with a value calculated by dividing the obtained frequency by the number of pole pairs of the induction motor being set as a prescribed frequency. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41. 

Regarding claim 25, Kono et al discloses wherein the abnormality determination unit determines that the blower is abnormal when a mechanical-angle rotation frequency component extracted by the extraction unit exceeds a preset threshold, or the abnormality determination unit integrates a mechanical-angle rotation frequency component extracted by the extraction unit, and determines that the blower is abnormal when a value of integral obtained by the integration exceeds a preset threshold. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 26, Kono et al discloses wherein when the abnormality determination unit determines that the blower is abnormal, the abnormality determination unit records date and time when an abnormality is determined or displays the date and time on a display unit. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 27, Kono et al discloses wherein the abnormality determination unit receives abnormality detection information on an output voltage of the auxiliary power-supply device, and causes an abnormality determination of the blower to remain pending for a preset period when the abnormality detection information indicates a change from abnormality to normality, or the abnormality determination unit receives, from a contactor that supplies a power to the blower, switch-on information of the contactor, and causes an abnormality determination of the blower to remain pending for a preset period when the switch-on information indicates a change from switch-off to switch-on. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 28, Kono et al discloses wherein the extraction unit includes a band-pass processing unit to perform a band-pass filtering process, and the band-pass processing unit extracts the mechanical-angle rotation frequency component. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 29, Kono et al discloses wherein the motor is an induction motor, and a frequency is obtained by subtracting either a slip frequency obtained when the motor is operated under a rated-load condition or a rated slip frequency of the induction motor from a power-supply frequency, and then a value calculated by dividing the obtained frequency by the number of pole pairs of the induction motor is set as a center frequency of the band-pass processing unit. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 30, Kono et al discloses wherein the extraction unit extracts the mechanical-angle rotation frequency component by Fourier-series extraction computation. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 31, Kono et al discloses wherein the motor is an induction motor, and Fourier-series extraction computation is performed with a frequency being obtained by subtracting either a slip frequency obtained when the motor is operated under a rated-load condition or a rated slip frequency of the induction motor from a power-supply frequency, and with a value calculated by dividing the obtained frequency by the number of pole pairs of the induction motor being set as a prescribed frequency. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 32, Kono et al discloses wherein the abnormality determination unit determines that the blower is abnormal when a mechanical-angle rotation frequency component extracted by the extraction unit exceeds a preset threshold, or the abnormality determination unit integrates a mechanical-angle rotation frequency component extracted by the extraction unit, and determines that the blower is abnormal when a value of integral obtained by the integration exceeds a preset threshold. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 33, Kono et al discloses wherein the abnormality determination unit determines that the blower is abnormal when a mechanical-angle rotation frequency component extracted by the extraction unit exceeds a preset threshold, or the abnormality determination unit integrates a mechanical-angle rotation frequency component extracted by the extraction unit, and determines that the blower is abnormal when a value of integral obtained by the integration exceeds a preset threshold. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 34, Kono et al discloses wherein when the abnormality determination unit determines that the blower is abnormal, the abnormality determination unit records date and time when an abnormality is determined or displays the date and time on a display unit. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 35, Kono et al discloses wherein the abnormality determination unit receives abnormality detection information of an output voltage of a main-transformer auxiliary winding that supplies a power to the blower, and causes an abnormality determination of the blower to remain pending for a preset period when the abnormality detection information indicates a change from abnormality to normality, or the abnormality determination unit receives, from a contactor that supplies a power to the blower, switch-on information of the contactor, and causes an abnormality determination of the blower to remain pending for a preset period when the switch-on information indicates a change from switch-off to switch-on. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 36, Kono et al discloses wherein the device is at least one of an electric-vehicle driving motor, an electric-vehicle driving main transformer, and a power converter that controls the electric-vehicle driving motor. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.

Regarding claim 37, Kono et al discloses wherein, in a case where the abnormality detection information corresponds to abnormality and the switch-on information corresponds to switch-on, the abnormality determination unit determines that the blower is abnormal when the mechanical-angle rotation frequency component extracted by the extraction unit exceeds a preset threshold, or the abnormality determination unit integrates a mechanical-angle rotation frequency component extracted by the extraction unit, and determines that the blower is abnormal when a value of integral obtained by the integration exceeds a preset threshold. See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747